Order filed, September 17, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00775-CV
                                 ____________

               SAN JACINTO RIVER AUTHORITY, Appellant

                                          V.

          CHIP SANCHES AND MARGARET SANCHES, Appellee


                    On Appeal from the 333rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2018-23314


                                      ORDER

      The reporter’s record in this case was due September 10, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Michelle Miller Ognanovich, the court reporter, to file the record
in this appeal within 15 days of the date of this order.

                                   PER CURIAM